Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 1 of 46 Page ID
                                  #:12630




         EXHIBIT 10
  TO PLAITNIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE
            NUMBER 2, SEEKING EXCLUSION OF EXPERT TESTIMONY
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 2 of 46 Page ID
                                  #:12631




        AN EMPIRICAL BASIS FOR THE ADMISSION OF
        EXPERT TESTIMONY ON FALSE CONFESSIONS╬
        Danielle E. Chojnacki,† Michael D. Cicchini,†† & Lawrence
        T. White†††

           Modern interrogation techniques are designed to extract confessions
        from guilty suspects, but they sometimes induce false confessions from
        innocent suspects. Often, the only meaningful protection a defendant has
        against a false confession is to challenge its reliability at a jury trial. In so
        doing, defendants may attempt to offer expert testimony on false
        confessions. This typically includes testimony about specific interrogation
        techniques and their correlation to false confessions, as well as the
        personality traits that make a person most susceptible to confessing falsely.
        Courts, however, often exclude such expert testimony, holding that the
        subject matter is already within the jurors’ common knowledge, and
        therefore the testimony would not assist the jury in determining the
        reliability of the confession. The purpose of this Article, then, is to
        determine what is actually within, and what is outside of, the common
        knowledge of jury-eligible citizens. The evidence presented in this Article
        shows that the body of knowledge on false confessions is, in fact, outside of
        the common knowledge, and further, that most individuals hold
        misconceptions that are potentially harmful to innocent defendants.
        Consequently, in light of this evidence, courts should admit expert testimony
        on false confessions. Such testimony would greatly assist the jury in
        evaluating the reliability of the alleged confession and deciding the guilt or
        innocence of the defendant.

            ╬     The authors are listed in alphabetical order.
            †     B.S., magna cum laude, Beloit College (2006). Danielle Chojnacki developed and
        tested the hypothesis that serves as the basis for this Article. She presented the results of this
        study to the Midwestern Psychological Association at its annual conference in Chicago, Illinois,
        May 3–5, 2007.
            †† J.D., summa cum laude, Marquette University Law School (1999); C.P.A., Illinois
        Board of Examiners (1997); M.B.A., Marquette University Graduate School (1994); B.S.,
        University of Wisconsin—Parkside (1990). Michael Cicchini is a criminal defense attorney
        practicing in Kenosha, Wisconsin. He has litigated confession issues at both the pretrial and trial
        stages of the criminal process.
            ††† Ph.D., University of California, Santa Cruz (1984); M.A., with distinction, California
        State University at Fresno (1979); B.A., with honors, Whittier College (1975). Dr. White is
        Professor of Psychology and Legal Studies at Beloit College. He has testified in criminal cases
        as an expert in the areas of false confessions and eyewitness identifications.




                                                                                                       EXHIBIT 19
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 3 of 46 Page ID
                                  #:12632


        2                          ARIZONA STATE LAW JOURNAL                                  [Ariz. St. L.J.

            I. INTRODUCTION....................................................................................2
            II. THE CONFESSION AS EVIDENCE..........................................................4
                 A.    The Power of the Confession..................................................4
                 B.    The Admissibility of the Confession.......................................6
                       1.      Miranda Rule.............................................................7
                       2.      Voluntary Requirement..............................................8
                 C.    The Reliability / Credibility of the Confession.....................11
            III. FALSE CONFESSION EXPERTS............................................................12
                 A.    The Expert’s Role in the Defense.........................................12
                 B.    What the Experts Know........................................................13
                       1.      Macro-Level Research on False Confessions..........14
                       2.      Dispositional Factors Associated
                               with False Confessions.............................................15
                       3.      Situational Factors Associated
                               with False Confessions.............................................17
                       4.       Contextual Factors Contributing
                                to False Confessions.................................................19
            IV. THE ADMISSIBILITY OF EXPERT TESTIMONY.....................................20
                 A.    The Legal Framework for Expert Testimony Generally......20
                 B.    Application to False Confession Experts.............................21
                       1.      State v. Davis............................................................22
                       2.      State v. Ritt...............................................................23
                       3.      State v. Free..............................................................25
            V. THE STUDY: WHAT JURORS KNOW...................................................26
                 A.    Methodology.........................................................................27
                 B.    The “Social Science” Survey Results...................................28
                 C.    Statistical Analysis of Composite Scores.............................35
                 D.    The “Legal to Use” Survey and Statistical Analysis............36
                 E.    Self-Knowledge Assessment.................................................38
            VI. THE CASE FOR FALSE CONFESSION EXPERTS....................................39
                 A.    Framing the Issue.................................................................39
                 B.    Police Commentary on Suspects’ Statements.......................40
                 C.    The Composite Scores..........................................................42
                 D.    Limited Juror Knowledge.....................................................43
            VII. CONCLUSION.....................................................................................44


                                             I.        INTRODUCTION
          When the state charges an individual with a crime, often the most
        compelling piece of evidence it has is the defendant’s confession. Many
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 4 of 46 Page ID
                                  #:12633


        40:0001]     EXPERT TESTIMONY ON FALSE CONFESSIONS                            3
        times, this is the only significant piece of evidence. Confessions are usually
        obtained through police interrogations, which begin with the presumption of
        guilt. Interrogators then set out to confirm that presumption, using a variety
        of tactics in the process. While these tactics often extract true confessions
        from guilty suspects, they sometimes induce false confessions from
        innocent suspects.1
           Criminal law has at least two doctrines designed to keep illegally
        obtained confessions—whether factually true or false—out of evidence.
        However, these doctrines—the Miranda rule and the voluntary
        requirement—focus on legal admissibility, rather than truth or falsity, and
        consequently cannot be relied upon to exclude false confessions from
        evidence.2 As a result, a defendant’s only real defense against a false
        confession and wrongful conviction is to challenge the confession’s
        reliability and credibility at a jury trial.3 In so doing, defendants have turned
        to research psychologists and their knowledge about the dynamics of false
        confessions.
           Research psychologists can offer highly valuable information as expert
        witnesses at trial. Their role is to educate the jury about how often false
        confessions occur, what interrogation techniques cause them, and what
        types of people are most susceptible to confessing falsely.4 This, along with
        other factual evidence about the actual interrogation and the individual
        defendant in the particular case, can assist the jury in deciding whether the
        confession is reliable.
           Unfortunately, courts have often excluded such expert testimony,
        concluding that the research findings on false confessions are already within
        the common knowledge of the jury, and therefore the testimony would not
        be helpful.5 These same courts, however, routinely admit expert testimony
        on other topics that are far more likely to be within the jury’s common
        knowledge.6 The purpose of this Article, then, is to determine what potential
        jurors actually know or believe about false confessions, and whether the
        body of knowledge on false confessions is within, or outside of, potential
        jurors’ common knowledge.
           The survey and statistical evidence presented in this Article shows that
        the body of knowledge on false confessions is not only well outside of the
        common knowledge of jury-eligible citizens, but also that most people

           1.   See infra Part II.
           2.   See infra Part II.B.1–2.
           3.   See infra Part II.C.
           4.   See infra Part III.
           5.   See infra Part IV.B.
           6.   See infra Part IV.B.2.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 5 of 46 Page ID
                                  #:12634


        4                        ARIZONA STATE LAW JOURNAL               [Ariz. St. L.J.
        harbor significant misconceptions about false confessions.7 These
        misconceptions include what tactics the police may use to extract
        confessions, the tactics’ correlation to false confessions, what
        characteristics make a person susceptible to confessing falsely, and how
        unskilled police are at detecting truthful and untruthful statements.8
        Consequently, given that this information is not within the common
        knowledge of jury-eligible citizens, expert testimony on false confessions
        would be extremely beneficial in educating the jury, and assisting them in
        evaluating the evidence and ultimately reaching their decision on the
        defendant’s guilt or innocence.9
            Part II of this Article discusses the power of the confession as evidence,
        the legal doctrines that could, in theory, be used to exclude a false
        confession from evidence, and the defendant’s right to challenge the
        credibility of the confession at trial. Part III discusses the false confession
        expert’s role in the defense, as well as what the experts know about false
        confessions, their causes, and who is susceptible to them. Part IV discusses
        the legal doctrine governing the admissibility of expert testimony generally.
        It then focuses on the standard as applied to expert testimony on false
        confessions and shows how courts have excluded such testimony by
        concluding that it is already within the common knowledge of the jury, and
        therefore would not assist them.
            Part V, “The Study: What Jurors Know,” lies at the heart of this Article.
        The purpose of the study was to determine precisely what jurors know or
        believe about false confessions. This Part discusses the study’s
        methodology and its results, including relevant statistical analyses. Part VI
        further discusses the results and argues that the body of research on false
        confessions is, indeed, outside of the common knowledge of jury-eligible
        citizens. Consequently, based on these data, courts should admit expert
        testimony on false confessions. Part VII concludes the Article.


                                      II. THE CONFESSION AS EVIDENCE


                                 A.        The Power of the Confession
          When the state charges an individual with a crime, one of the most
        compelling pieces of evidence it can present to a jury is the defendant’s

            7.   See infra Part V.
            8.   See infra Part V.
            9.   See infra Part VI.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 6 of 46 Page ID
                                  #:12635


        40:0001]     EXPERT TESTIMONY ON FALSE CONFESSIONS                                      5
        alleged confession. Confessions are powerful evidence due to the
        commonly held belief that such statements, made against one’s own
        interest, simply must be true. 10 Conversely stated, “[t]he idea that an
        individual would [falsely] confess to a crime, particularly a horrific crime
        such as murder or rape, without being subject to physical torture, runs
        counter to the intuition of most people.”11 In fact, when used at trial, “the
        jury is likely to treat the confession as more probative of the defendant’s
        guilt than any other evidence.”12
            The problem with confessions as evidence, however, is that some
        confessions are false.13 These false confessions, due to the great weight
        accorded them by juries, often lead to wrongful convictions.14 This poses
        two distinct and serious problems: first, an innocent person may be
        incarcerated and possibly executed; and second, in those cases in which a
        crime truly occurred, the guilty person goes unpunished.
            Although the systematic study of this phenomenon is relatively new,
        false confessions and wrongful convictions are as old as the criminal law
        itself.15 For example, “[m]any colonists falsely confessed to being witches
        in Salem, Massachusetts, in 1692. The trials resulted in at least nineteen
        executions before they stopped.”16 Far more recently, five young boys
        falsely confessed and were convicted, despite an absence of physical
        evidence, of beating and raping a Central Park jogger in 1989.17 The boys
        served more than a decade in prison before they were exonerated and the
        real perpetrator was discovered.18
            These, and other high-profile cases, should lead to the question of how
        police are able to obtain the false confessions. Certainly, interrogation

            10. Jacqueline McMurtrie, The Role of the Social Sciences in Preventing Wrongful
        Convictions, 42 AM. CRIM. L. REV. 1271, 1280 (2005).
            11. Id.
            12. Richard J. Ofshe & Richard A. Leo, The Decision to Confess Falsely: Rational Choice
        and Irrational Action, 74 DENV. U. L. REV. 979, 984 (1997) (emphasis added).
            13. Id. at 983.
            14. Jury conviction rates of false confessors range from 73% to 81%. See Richard A. Leo
        & Richard J. Ofshe, The Consequences of False Confessions: Deprivations of Liberty and
        Miscarriages of Justice in the Age of Psychological Interrogation, 88 J. CRIM. L. &
        CRIMINOLOGY 429, 481–82 (1998); see also Steven A. Drizin & Richard A. Leo, The Problem
        of False Confessions in the Post-DNA World, 82 N.C. L. REV. 891, 953 (2004) (finding a jury
        conviction rate of 64%).
            15. James R. Agar, II, The Admissibility of False Confession Expert Testimony, ARMY
        LAW., Aug. 1999, at 26, 26 (1999).
            16. Id.
            17. See generally TIMOTHY SULLIVAN, UNEQUAL VERDICTS: THE CENTRAL PARK JOGGER
        TRIALS (1992) (recounting the circumstantial nature of the evidence).
            18. See id.; Saul M. Kassin, False Confessions and the Jogger Case, N.Y. TIMES, Nov. 1,
        2002, at A31.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 7 of 46 Page ID
                                  #:12636


        6                       ARIZONA STATE LAW JOURNAL                         [Ariz. St. L.J.
        techniques involving physical pain and torture are relatively uncommon
        today, at least domestically.19 In their place, however, has emerged a host of
        more refined interrogation systems that are more psychologically
        sophisticated than their predecessors.20 While these techniques are often
        effective in obtaining confessions from guilty suspects, their unwanted side-
        effect is that they also “convince some innocent suspects that their only
        rational choice is to confess.”21
           “While it may be impossible to determine how many false confessions
        occur, they do occur with enough frequency to deserve serious attention.”22
        For example, in the first wave of DNA exonerations for wrongful homicide
        convictions, two-thirds involved false confessions.23 The challenge facing
        the criminal justice system is how to address the reality that
        “[p]sychological interrogation methods will inevitably continue to produce
        many true and some false confessions.”24 One way of addressing this
        challenge, as the next Section discusses, is simply to exclude false
        confessions from evidence.


                           B.       The Admissibility of the Confession
           Two distinct legal doctrines—the Miranda rule and the voluntary
        requirement—offer, at least in theory, some protection against false
        confessions.25 Even though these doctrines focus on the admissibility of
        evidence, rather than its truth or falsity, the inquiries overlap enough that
        the doctrines can be of some value in addressing the problem of false
        confessions. As the Sections below illustrate, however, these doctrines
        cannot be relied upon to consistently exclude false confessions from
        evidence.




            19. See Peter Kageleiry, Jr., Psychological Police Interrogation Methods: Pseudoscience
        in the Interrogation Room Obscures Justice in the Courtroom, 193 MIL. L. REV. 1, 7 (2007).
            20. See infra Part III.B.3.
            21. McMurtrie, supra note 10, at 1282 (emphasis added).
            22. Nadia Soree, Comment, When the Innocent Speak: False Confessions, Constitutional
        Safeguards, and the Role of Expert Testimony, 32 AM. J. CRIM. L. 191, 195 (2005).
            23. See id.
            24. Ofshe & Leo, supra note 12, at 996.
            25. See Miranda v. Arizona, 384 U.S. 436, 469 (1966); Malloy v. Hogan, 378 U.S. 1, 7
        (1964).
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 8 of 46 Page ID
                                  #:12637


        40:0001]      EXPERT TESTIMONY ON FALSE CONFESSIONS                                      7
                 1.   Miranda Rule
           If a suspect is in police custody and the police wish to interrogate him,
        they must first read the suspect his Miranda rights.26 These include the
        suspect’s right to remain silent and a warning that any statements may be
        used against him at trial.27 In theory, a suspect would simply invoke these
        rights and there would be no risk that a confession—whether true or false—
        would be admitted at trial. Alternatively, if the police fail to issue Miranda
        warnings and the suspect confesses, the confession cannot be used at trial in
        the state’s case-in-chief.28 These Miranda protections, however, are often
        neutralized by any of several interrogation techniques.
           First, police can structure the circumstances surrounding a suspect’s
        statement so that the suspect is technically not in custody, and therefore
        Miranda warnings need not be given at all.29 For example, police may ask a
        suspect to voluntarily accompany them to the police station, thereby taking
        advantage of the inherently coercive nature of the station house while still
        maintaining that, because the defendant came voluntarily, he was not in
        custody and therefore not entitled to Miranda warnings.30
           Second, when Miranda warnings are given, they may be given in such a
        way as to induce the suspect to waive them:
                    Investigators tend to introduce the Miranda advisement in a
                 manner that is to their advantage. They might do so by presenting
                 it as a bureaucratic formality and deliver the warnings in a
                 perfunctory manner; they might actively deemphasize the
                 significance or implications of Miranda and suggest that it is
                 unimportant or something to be ignored; or they might try to
                 persuade the suspect that it is in his best interest to waive Miranda
                 altogether by telling him that if he does not consent to questioning,
                 people will think him guilty.31
           Third, and finally, even if a suspect invokes his Miranda rights, police
        have incentive to ignore the invocation and continue questioning the
        suspect. In fact, the case law interpreting Miranda specifically permits such


             26. Miranda, 384 U.S. 436.
             27. Id. at 469.
             28. See id. at 476–77.
             29. See, e.g., State v. Koput, 418 N.W.2d 804, 809 (Wis. 1988) (reasoning that the
        defendant was not in custody because he “voluntarily accompanied” the officers to the police
        station before making his statement).
             30. See id.
             31. Ofshe & Leo, supra note 12, at 1001; see Soree, supra note 22, at 199 (“If Miranda
        warnings are administered, they will be delivered in a perfunctory manner, downplaying their
        importance.”).
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 9 of 46 Page ID
                                  #:12638


        8                       ARIZONA STATE LAW JOURNAL                            [Ariz. St. L.J.
        a practice when carefully employed by law enforcement.32 Even assuming
        the worst case scenario for the government, in which the confession is
        excluded from the state’s case-in-chief, the government is still better off for
        having ignored the Miranda invocation.33 Had the invocation been honored,
        the police would have no statement and would have learned little or nothing
        about what happened. Having ignored the invocation, however, the police
        now have a statement obtained in violation of Miranda. This statement may
        lead to additional suspects or evidence and can still be used to impeach the
        defendant if he chooses to testify at trial.34
           In reality, then, Miranda rights are either not administered or they are
        administered in such a way that the great majority of suspects are induced to
        waive them.35 When suspects do not waive their rights, Miranda warnings
        may simply be ignored with no negative repercussions for the government.36
        As a result, the Miranda rule cannot be relied upon to exclude false
        confessions and cannot be used as the primary protection against false
        confession evidence.


                 2.   Voluntary Requirement
           Before allowing the jury to hear a confession, the court must also find
        that the confession was given voluntarily.37 A confession is voluntary only
        if made “in the unfettered exercise of [one’s free] will.”38 Courts look to the
        “totality of the circumstances” surrounding the confession—including the
        interrogation techniques employed and the defendant’s personal
        characteristics—to ensure the statement was not “‘coerced, or the product of
        improper pressures exercised by the police.’”39 Involuntary statements



            32. See, e.g., State v. Shaffer, 292 N.W.2d 370, 374 (Wis. Ct. App. 1980) (holding that
        even though the defendant invoked his Miranda rights, the continued questioning that produced
        a confession did not violate Miranda because, after the Miranda invocation, the police waited
        nine minutes before continuing the questioning, and did so with a different officer who was not
        present for the defendant’s Miranda invocation nine minutes earlier).
            33. See Ofshe & Leo, supra note 12, at 1001.
            34. Id.
            35. See Richard A. Leo, Inside the Interrogation Room, 86 J. CRIM. L. & CRIMINOLOGY
        266, 275 (1996). In a study of 182 police interrogations, approximately 75% of suspects waived
        their Miranda rights. Id.
            36. See Ofshe & Leo, supra note 12, at 1001.
            37. See Malloy v. Hogan, 378 U.S. 1, 7 (1964) (citing Bram v. United States, 168 U.S.
        532, 542–43 (1897)).
            38. Id. at 8.
            39. Pontow v. State, 205 N.W.2d 775, 776 (Wis. 1973) (quoting State v. Hunt, 193
        N.W.2d 858, 863 (Wis. 1972)).
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 10 of 46 Page ID
                                   #:12639


         40:0001]      EXPERT TESTIMONY ON FALSE CONFESSIONS                            9
         would, of course, violate the defendant’s due process rights and therefore
         are not admissible.40
            The factors analyzed under this inquiry—the interrogation techniques
         employed and the defendant’s personal characteristics—overlap
         substantially with the factors studied in false confession research by social
         scientists.41 In practice, however, this constitutional protection is malleable
         and left entirely to a pre-trial, judicial determination.42 Consequently, much
         like the Miranda rule, the voluntary requirement sometimes fails to exclude
         false confessions from evidence.
                  Courts determine the voluntariness of a confession, and therefore
                  its admissibility, by analyzing the totality of the circumstances
                  under which the confession was rendered. . . . Courts can use the
                  totality test much like a checklist, maneuvering through and
                  balancing the factors on one or the other side of the voluntariness
                  scale, without careful review of any one factor to determine its
                  actual coercive effect on the defendant, to arrive at the decision
                  they wish to reach.43
             An excellent case illustration of this claim is Green v. Scully, in which a
         suspect’s in-custody interrogation was selectively recorded by officers.44
         The recording showed that the suspect was questioned for hours by two
         officers, was threatened with the “electric chair,” was accused of lying, and
         was confronted with fabricated evidence of his guilt, in addition to being
         subjected to other techniques.45 He was then offered psychiatric help and
         leniency in exchange for a confession.46 Specifically, as part of a two-
         officer interrogation technique, one officer told the defendant “that he
         would tell the prosecutor that ‘the brother needs help . . . . [F]or him to
         spend the rest of his life in an institution isn’t going to give him any
         help.’”47 The officer then stated, “you tell me what happen[ed.] I call the
         D.A. I get him down here man we get you some help.”48
             During the interrogation, the defendant was separated from family and
         friends, was crying, and suffered an “emotional collapse.”49 He then made
         some inculpatory statements that were ultimately used as a confession,

            40.   See Malloy, 378 U.S. at 4–6.
            41.   See infra Part III.B.2–3.
            42.   See Malloy, 378 U.S. at 7.
            43.   Soree, supra note 22, at 205–06.
            44.   Green v. Scully, 850 F.2d 894, 895–96 (2d Cir. 1988).
            45.   Id. at 896–98.
            46.   Id. at 896.
            47.   Id. (alteration in original).
            48.   Id.
            49.   Id. at 899.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 11 of 46 Page ID
                                   #:12640


         10                       ARIZONA STATE LAW JOURNAL                             [Ariz. St. L.J.
         although he continued to deny guilt.50 Despite the factors indicating that the
         statement was involuntary—such as the threat of the electric chair, the
         emotional collapse, and the promise of leniency—the court nonetheless
         admitted the statements and the defendant was convicted.51
            The appellate court upheld the admission of the confession, as well as
         the conviction, finding the statements voluntary because the defendant was
         “streetwise,” had once previously been questioned by police on an unrelated
         matter, and in this instance was “furnished with food, drink and
         cigarettes.”52 Further, although the defendant was in custody and was not
         free to leave, he was not “handcuffed.”53
            More specifically, although the court found the “police conduct
         troubling,” it still found that “nothing [the interrogator] said could be
         construed as holding out the hope of leniency in the courts or a shorter
         sentence.”54 Certainly, this finding is debatable given the interrogator’s
         discussion of the “electric chair” and “life in an institution” that preceded
         his promises of leniency and “help.”55 Nevertheless, the court chose to give
         greater weight to particular—and arguably less determinative—factors.56 As
         a result, the court decided that the defendant’s statement “was his free and
         unfettered choice, and that it was not coerced by the conduct and tactics of
         law enforcement officials.”57
            Finally, it is a rare case to have such undisputed facts as were present in
         Green. Interrogations are usually not recorded, and when they are, they may
         be only selectively or partially recorded.58 In such cases, the facts and
         circumstances surrounding the confession are usually disputed, which leads
         to a credibility determination by the court when making its findings of
         facts.59 These credibility determinations about what was said and done are

             50. Id. at 897–98.
             51. Id. at 899–900.
             52. Id. at 902–03.
             53. Id. at 903.
             54. Id.
             55. Id. at 896.
             56. Id. at 902–03.
             57. Id. at 904.
             58. See, e.g., Saul M. Kassin et al., Police Interviewing and Interrogation: A Self-Report
         Survey of Police Practices and Beliefs, 31 LAW & HUM. BEHAV. 381, 385 (2007) (recounting
         police department resistance to recording interrogations). In Green, actually, only part of the
         interrogation was recorded. 850 F.2d at 895–96. The record indicates that there was likely a
         lengthy discussion—or more accurately, a series of threats—about of the possibility of the
         “electric chair” before the police even began to record the interrogation. Id. at 896, 904. It was
         only the defendant’s recorded statement that “you heard what he said about the electric chair,”
         that alerted the court to this earlier, unrecorded interrogation. See id. at 895–96. Nevertheless,
         the court held the confession admissible. Id. at 904.
             59. See, e.g., Krueger v. State, 192 N.W.2d 880, 884–85 (Wis. 1972).
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 12 of 46 Page ID
                                   #:12641


         40:0001]      EXPERT TESTIMONY ON FALSE CONFESSIONS                                          11
         often simply resolved in favor of the police and against the accused
         individual.60 Consequently, the voluntary requirement—although it shares
         many common factors with the false confession analysis—cannot be relied
         upon as an adequate protection against false confessions.61


                       C.        The Reliability / Credibility of the Confession
            Given the ineffectiveness of the above doctrines in excluding false
         confessions from evidence, defendants must turn to the only meaningful
         protection available—the right to challenge the reliability of the alleged
         confession at trial, in front of a jury. This right was affirmed in Crane v.
         Kentucky, in which the Supreme Court made clear that, even after an
         alleged confession is deemed admissible by a court, “evidence about the
         manner in which a confession was secured will often be germane to its
         probative weight, a matter that is exclusively for the jury to assess.”62
            More specifically, “the physical and psychological environment that
         yielded the confession can also be of substantial relevance to the ultimate
         factual issue of the defendant’s guilt or innocence. Confessions, even those
         that have been found to be voluntary, are not conclusive of guilt.”63 In fact,
         given the tremendous weight that a defendant’s own statements usually
         carry with the jury, it follows that his whole case “may stand or fall on his
         ability to convince the jury that the manner in which the confession was
         obtained casts doubt on its credibility.”64
            The problem, however, is that challenging the reliability or credibility of
         one’s own statement is counterintuitive. As stated earlier, “[t]he idea that an
         individual would [falsely] confess to a crime, particularly a horrific crime
         such as murder or rape, without being subject to physical torture, runs
         counter to the intuition of most people.”65 Fortunately, however,
         psychological research has shown that this “commonly held belief that
         innocent people will not confess to a crime is countered by evidence
         establishing that police-induced false confessions are a substantial cause of

             60. See, e.g., id. at 885–86 (finding that the defendant’s version of the events was
         exaggerated).
             61. Additionally, some individuals actually give false confessions completely
         voluntarily—to achieve notoriety, to protect someone else, to avoid detention, or to bring an end
         to lengthy, persistent questioning by police. See Saul M. Kassin & Gisli H. Gudjonsson, The
         Psychology of Confessions: A Review of the Literature and Issues, PSYCHOL. SCI. PUB. INT.,
         Nov. 2004, at 33, 49.
             62. Crane v. Kentucky, 476 U.S. 683, 688 (1986).
             63. Id. at 689.
             64. Id.
             65. McMurtrie, supra note 10, at 1280.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 13 of 46 Page ID
                                   #:12642


         12                      ARIZONA STATE LAW JOURNAL                         [Ariz. St. L.J.
         erroneous convictions.”66 Consequently, suspects who have confessed to
         crimes and are prosecuted sometimes turn to psychologists to explain the
         false confession phenomenon to juries.


                                 III.     FALSE CONFESSION EXPERTS


                              A.        The Expert’s Role in the Defense
            Expert testimony on false confessions may be a defendant’s strongest
         piece of evidence when challenging the state’s case. “If allowed to testify,
         an expert in this area tells jurors the factors that may contribute to a person
         giving a false confession to a crime.”67 As discussed below in greater detail,
         these factors include specific police interrogation strategies and a variety of
         personal characteristics, including mental status, that leave certain
         individuals susceptible to confessing falsely.
            “[T]he role of an expert [is] an educational one. That is, the expert’s
         focus should be on assisting the trier of fact in understanding general
         findings and social-scientific research regarding the interrogation processes,
         and how such processes can lead to false confessions.”68 For example, the
         expert may testify that promises of leniency by the police, when made to a
         young or mentally impaired suspect, greatly increase the likelihood of a
         false confession. The expert may also testify that a suspect’s level of
         intoxication can play a part in the equation, also increasing the risk of a
         false confession. In so doing, the expert testifies as to the scientific research
         that forms the basis for an expert opinion.
            The defense would also have to introduce evidence of the circumstances
         surrounding the particular defendant’s confession, as well as evidence about
         the defendant’s personal characteristics. For example, the interrogator may
         testify and admit that he hinted at a more lenient sentence in exchange for
         the defendant’s confession. The defendant may testify to his young age and
         that he was intoxicated at the time of the interrogation. The testimony of a
         second expert—a clinical psychologist, for example—may show that the
         defendant is mentally impaired or unusually suggestible.


             66. Id.
             67. Janet C. Hoeffel, The Gender Gap: Revealing Inequities in Admission of Social
         Science Evidence in Criminal Cases, 24 U. ARK. L ITTLE ROCK L. REV. 41, 66 (2001).
             68. Joshua E. Kastenberg, A Three-Dimensional Model for the Use of Expert Psychiatric
         and Psychological Evidence in False Confession Defenses Before the Trier of Fact, 26 SEATTLE
         U. L. REV. 783, 812 (2003) (discussing the views of Dr. Richard A. Leo).
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 14 of 46 Page ID
                                   #:12643


         40:0001]    EXPERT TESTIMONY ON FALSE CONFESSIONS                             13
            Then, “[l]ike the other areas of ‘group character’ evidence, the evidence
         relies on a larger picture of those who have falsely confessed and then either
         the expert or the jury compares the factors at issue in the individual case
         with the overall picture.”69 In other words, at the very least, defense counsel
         would argue to the jury that the expert testified how certain things—e.g.,
         promises of leniency, a suspect’s young age, mental impairment, and state
         of intoxication—are all risk factors for a false confession. Further, he would
         argue in this particular case that the police promised a lighter sentence and
         the defendant was young, mentally impaired, and intoxicated at the time of
         the interrogation. Therefore, the argument continues, the confession is not
         reliable, but rather is false, and should not be believed. Consequently,
         without a reliable confession and with limited, if any, corroborating
         evidence, the defendant should be found not guilty.


                                 B.      What the Experts Know
            Expert knowledge on false confessions can be divided into several areas.
         First, there is general, macro-level research on the phenomenon. This
         includes research on the frequency of Miranda waivers, the incidence of
         false confessions, and their relationship to wrongful convictions.70 This
         research is significant because it establishes that false confessions do, in
         fact, occur. This macro-level research is also the foundation for more
         specific research on false confessions.
            Second, other research focuses more narrowly on the two potential
         causes of false confessions: dispositional factors and situational factors.71
         Dispositional factors refer to traits inherent in an individual—e.g., mental
         disability—that increase that individual’s susceptibility to making false
         statements when pressured by police.72 Situational factors, on the other
         hand, refer to circumstances of the situation—e.g., promise of leniency—
         that increase the likelihood that an innocent person will confess to a crime
         he did not commit.73
            Finally, other research analyzes the contextual factors surrounding law
         enforcement and its investigative practices. These factors include the
         presumptions built into the investigative process, as well as law


            69. Hoeffel, supra note 67, at 66.
            70. See infra Part III.B.1.
            71. See GISLI H. GUDJONSSON, THE P SYCHOLOGY OF INTERROGATIONS AND CONFESSIONS:
         A HANDBOOK 308–31 (2003).
            72. See id. at 312–27.
            73. See id. at 312, 315–16.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 15 of 46 Page ID
                                   #:12644


         14                     ARIZONA STATE LAW JOURNAL                         [Ariz. St. L.J.
         enforcement officers’ beliefs regarding their ability to detect deception.74
         These contextual factors are important because they, in turn, dictate the
         interrogative techniques employed by law enforcement.


                 1.    Macro-Level Research on False Confessions
            The psychological research shows that most criminal suspects waive
         their Miranda rights and submit to questioning by police.75 Innocent persons
         are especially likely to waive their Miranda rights, perhaps because they
         believe the legal system has safeguards in place to prevent the wrongful
         conviction of an innocent person.76 “[I]t appears that people have a naive
         faith in the power of their own innocence to set them free.”77
            Furthermore, juvenile suspects under the age of fourteen typically do not
         fully understand their Miranda rights or how to apply them.78 The same is
         true of adults who are mentally retarded.79 Indeed, a recent analysis of
         Miranda warnings found that, in many jurisdictions, suspects must be able
         to read at a ninth-grade level in order to understand that: (1) an attorney will
         be appointed if they cannot afford one; and (2) they can assert their right to
         an attorney at any time, even after questioning has begun.80
            The evidence also shows that, once Miranda rights have been waived,
         suspects sometimes confess to crimes they did not commit. While it is
         probably impossible to determine the exact number of false confessions that
         occur in a given jurisdiction over a period of time, several studies clearly
         document the false confession phenomenon. One early study identified as
         many as sixty-five cases in which innocent individuals were wrongfully
         convicted because of false confession evidence.81 A more recent study

            74. See infra Part III.B.4.
            75. See Leo, supra note 35, at 275–76; see also Stephen Moston, Geoffrey M. Stephenson
         & Thomas M. Williamson, The Incidence, Antecedents, and Consequences of the Use of the
         Right to Silence During Police Questioning, 3 CRIM. BEHAV. & MENTAL HEALTH 30, 34–36
         (1993).
            76. See Saul M. Kassin & Rebecca J. Norwick, Why People Waive Their Miranda Rights:
         The Power of Innocence, 28 LAW & HUM. BEHAV. 211, 217–18 (2004).
            77. Kassin & Gudjonsson, supra note 61, at 40.
            78. See THOMAS GRISSO, F ORENSIC E VALUATION OF JUVENILES 49 (1998); Lois B.
         Oberlander & Naomi E. Goldstein, A Review and Update on the Practice of Evaluating Miranda
         Comprehension, 19 BEHAV. SCI. & L. 453, 465 (2001).
            79. See Solomon M. Fulero & Caroline Everington, Mental Retardation, Competency to
         Waive Miranda Rights, and False Confessions, in INTERROGATIONS, CONFESSIONS, AND
         ENTRAPMENT 163, 163–79 (G. Daniel Lassiter ed., 2004).
            80. See Richard Rogers et al., An Analysis of Miranda Warnings and Waivers:
         Comprehension and Coverage, 31 LAW & HUM. BEHAV. 177, 185 (2007).
            81. See generally E DWIN M. BORCHARD, CONVICTING THE INNOCENT: SIXTY-FIVE ACTUAL
         ERRORS OF CRIMINAL JUSTICE (1932) (documenting cases of erroneous criminal convictions).
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 16 of 46 Page ID
                                   #:12645


         40:0001]      EXPERT TESTIMONY ON FALSE CONFESSIONS                                      15
         documented 125 proven false confessions, some of which resulted in
         wrongful convictions.82 Of the more than 200 DNA exonerations in recent
         years, approximately 25% involved false confession evidence.83
            False confessions, in turn, often lead to wrongful convictions. Indeed,
         “[f]alse confessions are the primary cause of wrongful convictions in many
         cases—especially those involving high-profile murders and sexual
         offenses.”84 There are two reasons for this. First, people are generally
         unable to distinguish false confessions from true confessions.85 As a result,
         confession evidence is presumed to be true unless there are obvious reasons
         to question its credibility.86
            Second, confession evidence has more impact in court proceedings than
         eyewitness testimony, alibis, and other forms of evidence.87 Even when it is
         logical and appropriate to discount a confession, people tend to be
         overwhelmed by the presence of a confession in their deliberations
         regarding guilt or innocence.88 In one study of defendants who went to trial
         with confession evidence that was later proven false, 73% were wrongfully
         convicted.89 Furthermore, in simulation studies, mock jurors are likely to
         convict a defendant who has confessed, even when they know the police
         made explicit promises of leniency to induce the confession.90


                  2.   Dispositional Factors Associated with False Confessions
            Certain personal characteristics, or dispositional factors, are associated
         with false confessions.91 First, highly compliant individuals are more likely
         to confess to police.92 In this context, compliance refers to “an eagerness to




             82. Drizin & Leo, supra note 14, at 900, 932, 951.
             83. The Innocence Project, Know the Cases, http://www.innocenceproject.org/know/ (last
         visited Feb. 7, 2008); The Innocence Project, Understand the Causes: False Confessions,
         http://www.innocenceproject.org/understand/False-Confessions.php (last visited Feb. 7, 2008).
             84. Kassin & Gudjonsson, supra note 61, at 49.
             85. See Saul M. Kassin, Christian A. Meissner & Rebecca J. Norwick, “I’d Know a False
         Confession if I Saw One”: A Comparative Study of College Students and Police Investigators,
         29 LAW & HUM. BEHAV. 211, 221 (2005).
             86. See id.
             87. See Saul M. Kassin, On the Psychology of Confessions: Does Innocence Put Innocents
         at Risk?, 60 AM. PSYCHOLOGIST 215, 222 (2005).
             88. See id.
             89. Leo & Ofshe, supra note 14, at 481–82.
             90. Kassin & Gudjonsson, supra note 61, at 57.
             91. See GUDJONSSON, supra note 71, at 626.
             92. See id.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 17 of 46 Page ID
                                   #:12646


         16                     ARIZONA STATE LAW JOURNAL                          [Ariz. St. L.J.
         please . . . and a desire to avoid confrontation and conflict with others,
         particularly those in positions of perceived authority.”93
            Second, younger suspects generally confess more readily than older
         suspects.94 The reasons for this are that younger suspects are less likely to
         have prior experience with law enforcement, less likely to invoke their
         Miranda rights, and more likely to comply with the demands of authority
         figures.95 In a study of 125 false confessions, 71 (63%) of the 113
         confessors who provided their age were younger than twenty-five years of
         age.96
            Third, intellectually impaired individuals are more likely to confess
         falsely.97 Mentally retarded persons are less likely to understand their
         Miranda rights98 and often exhibit a strong tendency to say “yes” to even
         absurd questions.99 In the aforementioned study of 125 false confessions, at
         least 28 (22%) of the confessors were mentally retarded.100 Further, because
         intelligence test scores were not obtainable in most cases, this figure is
         likely an underestimate.101
            Fourth, individuals who have poor memories or who distrust their
         memory capabilities are typically more suggestible and therefore more
         likely to confess falsely.102 When persons doubt their own memories of an
         event, they often rely on cues from others to help them construct a plausible
         account of what actually happened.103
            Fifth, individuals who are in a state of alcohol withdrawal are vulnerable
         to giving false confessions because they are cognitively impaired, unusually
         anxious, and less able to cope with pressure from the police.104
            Sixth, individuals who suffer from a diagnosable psychiatric disorder—
         e.g., schizophrenia or depressive illness—are sometimes vulnerable because
         a breakdown in reality monitoring impairs the individual’s ability to

             93. Kassin & Gudjonsson, supra note 61, at 51.
             94. See Drizin & Leo, supra note 14, at 944.
             95. Id. at 944 n.347.
             96. Id. at 945.
             97. See Solomon M. Fulero & Caroline Everington, Assessing Competency to Waive
         Miranda Rights in Defendants with Mental Retardation, 19 LAW & HUM. BEHAV. 533, 534
         (1995).
             98. Id. at 535.
             99. Id.
             100. Drizin & Leo, supra note 14, at 971.
             101. See id. at 971 n.452.
             102. See GUDJONSSON, supra note 71, at 384–85, 404–07.
             103. See id. at 351–52.
             104. See Gisli H. Gudjonsson et al., The Effects of Alcohol Withdrawal on Mental State,
         Interrogative Suggestibility and Compliance: An Experimental Study, 13 J. FORENSIC
         PSYCHIATRY 53, 63 (2002); Gisli H. Gudjonsson et al., The Effects of Alcohol Withdrawal on
         Memory, Confabulation, and Suggestibility, 54 NORDIC J. PSYCHIATRY 213, 218–19 (2000).
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 18 of 46 Page ID
                                   #:12647


         40:0001]     EXPERT TESTIMONY ON FALSE CONFESSIONS                                     17
         differentiate fact from fantasy.105 As a result, some mentally ill persons
         come to believe they have committed crimes that, in fact, they have not.106
            Seventh, sleep deprivation impairs one’s ability to cope with pressure
         applied by an interrogator.107 The longer the sleep deprivation, the greater
         the effects on suggestibility.108 Sleep deprivation impairs executive
         functioning in the part of the brain called the prefrontal cortex.109 Executive
         functioning refers to the brain’s ability to absorb information and make
         decisions.110 Sleep-deprived individuals are more suggestible and less able
         to make good decisions.111


                 3.    Situational Factors Associated with False Confessions
             Certain situational factors can also induce a person to confess falsely.
         First, isolation of the suspect is associated with false confessions.112 Police
         investigators typically isolate suspects from family and friends before an
         interrogation begins.113 Military interrogators isolate suspected terrorists,
         religious cults often isolate their members, and prison officials sometimes
         isolate inmates.114 Social isolation within unfamiliar surroundings leads to
         anxiety and a desire to remove one’s self from an uncomfortable
         situation.115 In this kind of situation, individuals often comply, to a
         surprisingly high degree, with their interrogators’ demands.116
             Second, a lengthy interrogation elevates the risk of obtaining a false
         confession. Most police interrogations are completed within an hour or
         two.117 The authors of a widely-used interrogation manual believe that most



             105. See GUDJONSSON, supra note 71, at 317–19.
             106. See id. at 317.
             107. See Mark Blagrove, Effects of Length of Sleep Deprivation on Interrogative
         Suggestibility, 2 J. EXPERIMENTAL PSYCHOL.: APPLIED 48, 56 (1996).
             108. See id.
             109. See Jens P. Nilsson et al., Less Effective Executive Functioning After One Night’s
         Sleep Deprivation, 14 J. SLEEP RES. 1, 1–5 (2005).
             110. See id.
             111. See id.
             112. See Kassin et al., supra note 58, at 389.
             113. See id.
             114. See Peter Suedfeld, Solitary Confinement in the Correctional Setting: Goals,
         Problems, and Suggestions, 20 CORRECTIVE & SOC. PSYCHIATRY & J. BEHAV. TECH., METHODS
         & THERAPY 10, 11–12 (1974).
             115. See Solomon E. Asch, Studies of Independence and Conformity: A Minority of One
         Against a Unanimous Majority, 70 PSYCHOL. MONOGRAPHS 9 (1956).
             116. See id.
             117. See id. at 392; Leo, supra note 35, at 279.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 19 of 46 Page ID
                                   #:12648


         18                       ARIZONA STATE LAW JOURNAL                            [Ariz. St. L.J.
         interrogations can be completed within three to four hours.118 These
         statistics stand in sharp contrast to an analysis of forty-four proven false
         confession cases in which 34% of the interrogations lasted six to twelve
         hours, 39% lasted twelve to twenty-four hours, and the average length was
         16.3 hours.119 In a lengthy interrogation, an innocent suspect’s resistance is
         worn down and police are likely to apply more pressure.120
            Third, the interrogation technique known as “minimization” is associated
         with false confessions.121 Minimization “is a ‘soft sell’ technique in which
         the detective tries to lull the suspect into a false sense of security by
         offering sympathy, tolerance, face-saving excuses, and moral justification;
         by blaming the victim or an accomplice; and by underplaying the
         seriousness or magnitude of the charges.”122 Controlled studies have
         demonstrated that minimization techniques are effective in persuading
         guilty suspects to confess.123 Unfortunately, they also induce some innocent
         suspects to confess falsely.124 Indeed, in one realistic simulation, an
         investigator induced 43% of innocent suspects to provide a false confession
         by promising leniency and minimizing the seriousness of the offense by
         offering sympathy and a face-saving excuse.125
            Fourth, the interrogation technique known as “maximization” is also
         associated with false confessions.126 In this approach, “the interrogator tries
         to scare and intimidate the suspect into confessing by making false claims
         about evidence (e.g., staging an eyewitness identification or a fraudulent lie-
         detector test) and exaggerating the seriousness of the offense and the
         magnitude of the charges.”127 Controlled studies have found that the
         presentation of manufactured evidence dramatically increases the likelihood
         that an individual will falsely confess and, at times, even internalize blame
         for the act.128

             118. See FRED E. INBAU ET AL., CRIMINAL INTERROGATION AND CONFESSIONS 597 (4th ed.,
         Jones & Bartlett Publishers 2004).
             119. See Drizin & Leo, supra note 14, at 949 tbl.7.
             120. See Kassin et al., supra note 58, at 395.
             121. See Saul M. Kassin, The Psychology of Confession Evidence, 52 AM. PSYCHOLOGIST
         221, 223 (1997).
             122. See id.
             123. See, e.g., Melissa B. Russano et al., Investigating True and False Confessions Within a
         Novel Experimental Paradigm, 16 PSYCHOL. SCI. 481, 485 (2005).
             124. Id.
             125. See id. at 483–85.
             126. See Ofshe & Leo, supra note 12, at 1088–1106; see also Kassin et al., supra note 58,
         at 394.
             127. Saul M. Kassin & Karlyn McNall, Police Interrogations and Confessions:
         Communicating Promises and Threats by Pragmatic Implication, 15 LAW & HUM. BEHAV. 233,
         234–35 (1991).
             128. See Kassin, supra note 87, at 219–22.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 20 of 46 Page ID
                                   #:12649


         40:0001]     EXPERT TESTIMONY ON FALSE CONFESSIONS                                  19
                 4.   Contextual Factors Contributing to False Confessions
             Interrogations are only one part of the investigative process. Once the
         police have identified a suspect, but prior to the interrogation itself,
         investigators are trained to conduct an initial interview to verify or refute
         their suspicion of guilt.129 In this interview, the investigator evaluates the
         suspect’s verbal and non-verbal behaviors to determine if the individual is
         lying.130
             The Reid School in Chicago claims to have developed a behavioral
         analysis protocol that allows trained investigators to detect deception at
         high levels of accuracy.131 Researchers, however, have demonstrated that
         investigators who use the Reid protocol are no more accurate than untrained
         individuals in detecting deception.132 Other researchers have shown that
         professionals who have been trained to detect deception in an interrogation
         context perform no better than chance at identifying deceptive persons.133 In
         short, it is unrealistic to think that police officers are, or can become, human
         lie detectors.
             Finally, when police officers conduct interrogations, they typically
         believe the individuals they interrogate are guilty.134 This presumption of
         guilt influences the way investigators interact with suspects and leads them
         to adopt a questioning style that is highly confrontational.135 In one
         carefully-designed study, some investigators were led to believe that a
         suspect was guilty.136 Compared to investigators in a control condition, they
         asked more guilt-presumptive questions and pressured the suspect more
         intently for a confession.137




            129. See id. at 216–17.
            130. See id. at 216.
            131. See INBAU ET AL., supra note 118, at 209.
            132. See Saul M. Kassin & Christina T. Fong, “I’m Innocent!”: Effects of Training on
         Judgments of Truth and Deception in the Interrogation Room, 23 LAW & HUM. BEHAV. 499,
         500–01 (1999).
            133. See Christian A. Meissner & Saul M. Kassin, “He’s Guilty!”: Investigator Bias in
         Judgments of Truth and Deception, 26 LAW & HUM. BEHAV. 469, 472 (2002).
            134. See Kassin, supra note 87, at 219.
            135. Id. at 215, 219–20.
            136. See Saul M. Kassin, Christine C. Goldstein & Kenneth Savitsky, Behavioral
         Confirmation in the Interrogation Room: On the Dangers of Presuming Guilt, 27 LAW & HUM.
         BEHAV. 187, 191 (2003).
            137. See id. at 199.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 21 of 46 Page ID
                                   #:12650


         20                       ARIZONA STATE LAW JOURNAL                            [Ariz. St. L.J.
                         IV.      THE ADMISSIBILITY OF EXPERT TESTIMONY
            The preceding Section outlined precisely what the experts know about
         false confessions. However, this knowledge is of no value to defendants
         unless it can be shared with the jury. The following Sections explain the
         legal standards for admitting expert testimony generally, and also how these
         standards are applied in cases of false confession experts.


                 A.        The Legal Framework for Expert Testimony Generally
            The rules governing the admission of expert testimony vary by
         jurisdiction. Some states still cling to the Frye test, the most stringent test,
         which operates to exclude a great deal of potential expert testimony based
         on its level of acceptance within the relevant scientific field.138 Other states
         have adopted the Daubert test, a more liberal standard for the admission of
         expert testimony, in which judges screen evidence for reliability.139 Other
         states have adopted even more liberal standards and will permit expert
         testimony provided it will merely assist the jury, leaving the reliability of
         the evidence as a matter of weight, rather than admissibility.140
            Furthermore, statutes or court orders may also require special notice of
         the proposed use of the expert, as well as certain disclosures about the
         expert’s proffered testimony and qualifications.141 Pretrial litigation often
         encompasses many of these issues, along with more substantive issues
         about the subject matter of the proposed testimony itself. Each case is
         unique, and involves a facts-and-circumstances analysis. Appellate courts
         generally give great deference to trial courts when deciding all of these
         issues, and court decisions conflict even among jurisdictions applying the
         same standard.142
            Regardless of whether a jurisdiction has adopted Frye, Daubert, or some
         other standard, one issue repeatedly emerges in litigation across
         jurisdictions and is therefore the topic of this Article. That issue is whether
         the expert’s proffered testimony: (1) will assist the jury in evaluating the
         credibility of the confession and is therefore admissible; or (2) is already


             138. Frye v. United States, 293 F. 1013, 1014 (D.C. Cir. 1923).
             139. Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 597 (1993).
             140. See, e.g., Lievrouw v. Roth, 459 N.W.2d 850, 859 (Wis. Ct. App. 1990).
             141. See, e.g., WIS. STAT. ANN. § 971.23(2m)(am) (West 2005).
             142. Agar, supra note 16, at 42 (“The days of consistency, however, are gone. The Daubert
         analysis has already led to a split of opinion on the admissibility of expert testimony in state
         courts. That trend will likely continue after the Kumho Tire Co. decision.”); see also Kumho
         Tire Co. v. Carmichael, 526 U.S. 137 (1999).
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 22 of 46 Page ID
                                   #:12651


         40:0001]      EXPERT TESTIMONY ON FALSE CONFESSIONS                                       21
         within the common knowledge of the jury, making the testimony
         superfluous and therefore inadmissible.143


                          B.       Application to False Confession Experts
            It might seem a foregone conclusion that what psychologists know about
         false confessions is indeed outside the scope of a juror’s common
         knowledge. Although many people certainly know that false confessions
         happen, few would understand the frequency with which they happen, or
         especially why or how they happen.
                  Most lay people would not realize, for example, that people with
                  compliant personalities may be so eager to gain approval of
                  authority figures that they will confess to crimes that they did not
                  commit to please police interrogators; similarly, most lay people
                  do not understand the powerful effect of specific interrogation
                  tactics, such as promising the suspect leniency or misrepresenting
                  forensic evidence, much less the effect that a skillful combination
                  of these tactics could have in the emotionally charged atmosphere
                  of the interrogation room . . . .144
            Rather, “false confessions might seem unlikely, irrational, and perhaps
         so rare as to be exotic for those unfamiliar with modern psychological
         interrogation techniques.”145 In fact, not only does the general public fail to
         understand the frequency of, and factors contributing to, false confessions,
         but so do the police who are trained in these tactics.146
            Finally, it is highly unlikely that law enforcement would spend so much
         time developing and training in such techniques, and research psychologists
         would spend so much time studying the impact of such techniques, if the
         subject matter—the psychology of interrogation and confession—was so
         simple as to already be common knowledge for the average citizen.
            Not surprisingly, then, some courts have indeed allowed defendants to
         present expert testimony on false confessions.147 What is surprising,
         however, is that “most courts have disallowed false confession expert

             143. This test, while often worded slightly differently, is the same in substance across
         jurisdictions. See, e.g., Vent v. State, 67 P.3d 661, 667–68 (Alaska Ct. App. 2003); People v.
         Son, 93 Cal. Rptr. 2d 871, 883 (Ct. App. 2000); People v. Gilliam, 670 N.E.2d 606, 619 (Ill.
         1996); State v. Ritt, 599 N.W.2d 802, 810–11 (Minn. 1999); State v. Davis, 32 S.W.3d 603, 608
         (Mo. Ct. App. 2000); State v. Free, 798 A.2d 83, 95 (N.J. Super. Ct. App. Div. 2002).
             144. Welsh S. White, Confessions in Capital Cases, 2003 U. ILL. L. REV. 979, 1031
         (footnotes omitted).
             145. Ofshe & Leo, supra note 12, at 983.
             146. McMurtrie, supra note 10, at 1282.
             147. See, e.g., United States v. Hall, 974 F. Supp. 1198, 1203–06 (C.D. Ill. 1997).
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 23 of 46 Page ID
                                   #:12652


         22                      ARIZONA STATE LAW JOURNAL                            [Ariz. St. L.J.
         testimony,”148 and many have done so because the subject matter of the
         testimony, the courts conclude, is already within the jury’s common
         knowledge.149 Three cases, from three different jurisdictions, are
         particularly useful in analyzing the courts’ reasoning.


                  1.   State v. Davis
             In State v. Davis, the defendant had allegedly confessed to a crime and,
         at trial, argued that the confession was false.150 In so doing, he attempted to
         introduce expert testimony “about interrogation techniques, how such
         techniques influence criminal suspects, and whether the techniques correlate
         to false confessions.”151 The expert also intended to explain “how and why
         false confessions occur and principles to use to evaluate the reliability of a
         confession.”152
             The court in Davis framed the admissibility test as whether the proffered
         testimony would “aid the jury” or whether it concerned things already
         within the jury’s “common knowledge.”153 In deciding, the court discussed a
         previous case from its state supreme court in which the prosecutor
         introduced expert testimony regarding a defendant’s statement. “[T]he
         prosecutor asked an FBI agent, ‘Do you have an opinion whether suspects
         accused of criminal activity, sir, downplay their involvement in that
         particular offense.’ The agent answered: ‘Yes. That’s quite often the case.
         We call it minimizing. They minimize their involvement.’”154
             The court held that this expert testimony from the government—about
         how suspects sometimes minimize their involvement in illegal activity—
         was properly admitted.155 The court reasoned that this testimony “‘came

              148. Hoeffel, supra note 67, at 67 (emphasis added).
              149. Although this Article discusses the holdings of three cases in detail, numerous other
         cases have also foreclosed expert witness testimony on the basis that such information is,
         according to the courts, common knowledge among potential jurors. See, e.g., Vent v. State, 67
         P.3d 661, 673 (Alaska Ct. App. 2003) (Mannheimer, J., concurring) (excluding expert testimony
         because it was “nothing more than the common-sense notion that a confession must be tested
         against the known facts”); People v. Son, 93 Cal. Rptr. 2d 871, 883 (Ct. App. 2000) (excluding
         expert testimony because the effect of police inducements to obtain a confession is “a matter
         easily understood by a layperson without expertise”); People v. Gilliam, 670 N.E.2d 606, 619
         (Ill. 1996) (excluding expert testimony because the reasons why the defendant may have falsely
         confessed were within “the understanding of ordinary citizens, and . . . not difficult to
         understand or explain”).
              150. State v. Davis, 32 S.W.3d 603, 608–09 (Mo. Ct. App. 2000).
              151. Id. at 608.
              152. Id.
              153. Id. at 608–09.
              154. Id. at 608 (quoting State v. Skillicorn, 944 S.W.2d 877, 892 (Mo. 1997)).
              155. Id.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 24 of 46 Page ID
                                   #:12653


         40:0001]       EXPERT TESTIMONY ON FALSE CONFESSIONS                               23
         from [the agent’s] special knowledge as a career law enforcement officer,
         not from the realm of common experience shared by the members of the
         jury.’”156
            However, the Davis court believed that the defendant’s proffered
         testimony about interrogation techniques, their influence on suspects, and
         their correlation to false confessions, was within the common knowledge of
         the jury.157 The court therefore held that the expert’s testimony was
         “inadmissible since it would not aid the jury.”158 Conversely stated, the jury
         could use its “common knowledge” and “therefore, the introduction of
         expert testimony would be ‘a superfluous attempt to put the gloss of
         expertise, like a bit of frosting, upon inferences which lay persons were
         equally capable of drawing from the evidence.’”159
            This analogy, however, is not persuasive in light of the state supreme
         court’s earlier ruling in which it permitted the state’s expert witness—the
         FBI agent—to testify about how suspects’ confessions are often
         minimized.160 In fact, the defendant’s expert evidence—including testimony
         about certain interrogation techniques and their correlation to false
         confessions—was far more likely to be outside the “realm of common
         experience”161 than testimony about how people sometimes minimize their
         involvement in wrongdoing. Consequently, the court offered another reason
         for its decision. The court simply dismissed the earlier court decision that
         allowed the testimony of the FBI agent as a “qualified sanction of a brief
         foray into this perilous area.”162


                   2.   State v. Ritt
             In State v. Ritt, the defendant’s alleged confession was videotaped.163 At
         trial, he sought to introduce the testimony of an expert who would “take the
         jury through the videotape of [the defendant’s] interview with [the
         interrogator] to point out the use of specific interview techniques.”164 The
         expert would then testify about the “reliability and effect of the Reid
         technique of interrogation.”165

            156.   Id. (emphasis added) (quoting Skillicorn, 944 S.W.2d at 892).
            157.   Id. at 609.
            158.   Id. at 608.
            159.   Id. at 609 (quoting State v. Lawhorn, 762 S.W.2d 820, 823 (Mo. 1988)).
            160.   Id. at 608.
            161.   Id.
            162.   Id. at 609.
            163.   State v. Ritt, 599 N.W.2d 802, 806 (Minn. 1999).
            164.   Id. at 810.
            165.   Id.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 25 of 46 Page ID
                                   #:12654


         24                       ARIZONA STATE LAW JOURNAL                            [Ariz. St. L.J.
             The court in Ritt framed the admissibility test as whether the proffered
         testimony would be “‘helpful to the jury in fulfilling its responsibilities’”166
         or whether it concerned things already “‘within the knowledge and
         experience of a lay jury.’”167 In deciding, the court analogized to expert
         witness testimony about battered women’s syndrome.168
             In domestic abuse cases, experts in battered women’s syndrome nearly
         always testify for the state and are often themselves advocates for battered
         women.169 These witnesses explain why a person, who initially reported a
         crime of domestic violence, would later minimize or even recant that
         account at the defendant’s trial.170 Reasons for the recantation, if it occurs,
         are obvious, and include fear of retaliation from the defendant, a desire to
         protect the defendant from the government, and fear of lost financial
         support from the defendant.171 The Ritt court concluded that experts (or
         advocates) in this area were describing “a behavioral phenomenon not
         within the understanding of an ordinary lay jury.”172
             However, the court concluded that the defendant’s proffered testimony—
         about the Reid interrogation method and the effects of the interrogation
         techniques—was within the common knowledge of the jury.173 The court
         held that such testimony was properly excluded because it was unlikely to
         be helpful, as the jury’s “‘common experience affords sufficient basis for
         the assessment of credibility.’”174 Further, there was “an extreme danger that
         it could confuse the jury,” and the “purported expertise does nothing more
         at this time than offer the gratuitous opinion of an expert with respect to the
         credibility of certain evidence that may be admitted here.”175
             It is difficult to reconcile this position with the court’s inconsistent
         position on battered women’s syndrome evidence. Actually, it seems likely
         that jurors would already understand that witnesses sometimes testify
         falsely for a variety of reasons, including protecting one’s spouse or even
         one’s own financial self-interest. Conversely, it seems unlikely that jurors
         would already understand the Reid interrogation method, the impact of the

             166. Id. at 811 (quoting State v. Miles, 585 N.W.2d 368, 371 (Minn. 1998)).
             167. Id. (quoting State v. Helterbridle, 301 N.W.2d 545, 547 (Minn. 1980)).
             168. Id.
             169. See, e.g., R. Michael Cassidy, Reconsidering Spousal Privileges After Crawford, 33
         AM. J. CRIM. L. 339, 349 (2006).
             170. See, e.g., State v. Schaller, 544 N.W.2d 247, 252 (Wis. Ct. App. 1995) (allowing a
         battered women’s syndrome expert to testify for the state that it is common and consistent for a
         battered woman to recant an accusation at trial).
             171. See, e.g., Cassidy, supra note 169, at 348.
             172. Ritt, 599 N.W.2d at 811 (emphasis added).
             173. Id. at 810.
             174. Id. at 811 (quoting State v. Myers, 359 N.W.2d 604, 609–10 (Minn. 1984)).
             175. Id. at 810.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 26 of 46 Page ID
                                   #:12655


         40:0001]     EXPERT TESTIMONY ON FALSE CONFESSIONS                                     25
         interrogation techniques, their correlation to false confessions, and the
         susceptibility of certain suspects to false confessions.
            Despite this, there is a “nearly universal, but untested, assumption that
         the jurors need assistance because they are not sophisticated enough to
         recognize that victims sometimes recant.”176 On the other hand, however, is
         the widely-held and untested belief that jurors are sophisticated enough to
         recognize and understand, without assistance from psychologists, the
         scientific data on interrogation techniques, their impact, and their
         correlation to false confessions.177


                  3. State v. Free
            Finally, in State v. Free, the defendant had allegedly confessed to a
         crime and sought to challenge the reliability of the confession at trial.178 In
         so doing, he attempted to introduce expert testimony about relevant
         interrogation factors—including sleep deprivation, withholding of food,
         selective and partial recording of the interrogation, isolation from family
         and friends, confrontation with fabricated evidence of guilt, and other
         interrogation techniques—and their relationship to false confessions.179
            The court in Free framed the admissibility issue, in part, as whether the
         testimony would “‘assist the trier of fact to understand the evidence or to
         determine a fact in issue’”180 or whether it concerned things already within
         “‘the ken of the average juror.’”181 In deciding, the appellate court
         analogized to its own state’s rules of evidence.182
            Rules of evidence are, of course, drafted by educated people and adopted
         after much review and debate. The court even acknowledged—specifically
         referring to its hearsay exception for statements against interest—that “our
         rules of evidence recognize that people do not usually make statements
         against their penal interest unless they are true.”183
            Despite this, the court held that the defendant’s expert should have been
         excluded by the trial court, finding that there simply was not sufficient
         evidence “in the record in this case, to support the proposition that the


            176. Mark S. Brodin, Behavioral Science Evidence in the Age of Daubert: Reflections of a
         Skeptic, 73 U. CIN. L. REV. 867, 901 (2005).
            177. See id. at 902–03.
            178. State v. Free, 798 A.2d 83, 84 (N.J. Super. Ct. App. Div. 2002).
            179. Id. at 84–89.
            180. Id. at 91 (quoting N.J. R. EVID. 702).
            181. Id. at 95 (quoting State v. Kelly, 478 A.2d 364, 379 (N.J. 1984)).
            182. Id. at 96.
            183. Id. at 96 (emphasis added).
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 27 of 46 Page ID
                                   #:12656


         26                         ARIZONA STATE LAW JOURNAL                           [Ariz. St. L.J.
         general public believes that a person who confesses must be guilty.”184
         Although this very “proposition” serves as the foundation for the state’s
         rules of evidence, the court reasoned that “it does not follow that ordinary
         jurors” believe the same thing.185 Consequently, the court reasoned that
         testimony about false confessions, much like testimony about faulty
         eyewitness identification, is “well within the knowledge of ordinary people”
         and therefore is not admissible.186
            Free is similar to Ritt in that the court expresses beliefs that are not only
         untested but are also inconsistent with each other. Free, however, is unique
         in another respect. While appellate courts normally defer to trial court
         decisions on the admission of expert testimony,187 Free reversed the trial
         court after an appeal by the state, found a “‘clear abuse of discretion,’” and
         excluded the expert evidence.188 The court concluded that the defendant had
         failed his burden of proving that the proffered testimony was admissible, in
         part due to a lack of evidence about what jurors actually know or believe
         about false confessions.189


                               V.       THE STUDY: WHAT JURORS KNOW
            The courts in Davis and Ritt concluded, without any empirical basis for
         doing so, that expert testimony on false confessions is already within the
         common knowledge of jurors.190 The court in Free takes a slightly different
         approach and concludes that the defendant failed to prove that the expert
         testimony is outside of jurors’ common knowledge.191 In all cases, however,
         the result is the same—courts conclude that the testimony will not assist the
         jury and the defendant’s evidence is excluded.



             184. Id. at 93. Of course, even assuming that people generally do not believe that one who
         confesses must be guilty, this does nothing to address what people believe about why, how, and
         how frequently false confessions occur.
             185. Id. at 96.
             186. Id. at 95.
             187. See, e.g., State v. Ritt, 599 N.W.2d 802, 810 (Minn. 1999) (“The admission of expert
         testimony is within the broad discretion accorded a trial court.”); State v. Davis, 32 S.W.3d 603,
         608 (Mo. Ct. App. 2000) (“Because the trial court has discretion to allow or exclude expert
         testimony, we will only reverse the trial court for abuse of discretion.”); Free, 798 A.2d at 96
         (“In reviewing a decision to admit expert testimony, we recognize that generally such matters
         rest in the sound discretion of the trial court.”).
             188. Free, 798 A.2d at 96 (quoting Little Egg Harbor v. Bonsangue, 720 A.2d 369, 372
         (N.J. Super. Ct. App. Div. 1998)).
             189. See id.
             190. See supra Part IV.B.1–2.
             191. See supra Part IV.B.3.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 28 of 46 Page ID
                                   #:12657


         40:0001]      EXPERT TESTIMONY ON FALSE CONFESSIONS                                        27
            The purpose of this study is to determine what jury-eligible citizens
         actually know or believe about false confessions. In other words, what
         exactly constitutes the “common knowledge” of jurors? The answer should,
         in turn, influence courts’ decisions about the admissibility of expert
         testimony on false confessions.


                                           A.       Methodology
             In order to test the knowledge of potential jurors, we constructed a thirty-
         three-item      survey      that     could    be     completed       online   at
                                      192
         www.surveymonkey.com. We then recruited survey respondents via two
         sampling techniques: convenience sampling and snowball sampling.
         Convenience sampling refers to recruiting respondents who are easily
         accessible, including family, friends, students, and co-workers. Snowball
         sampling refers to asking initial respondents to recruit additional
         respondents. In our case, we asked respondents to forward the survey’s on-
         line link to their family, friends, and colleagues. Respondents were provided
         an incentive to participate—a chance to win one-of-five twenty dollar
         lottery prizes.
             A total of 502 jury-eligible citizens from thirty-eight states completed the
         survey. As shown in Table 1, respondents ranged in age from eighteen to
         more than eighty. Sixty-three percent of respondents were between the ages
         of eighteen and twenty-nine. Seventy-two percent of respondents were
         female and 88% identified themselves as “non-Hispanic Caucasian.” All
         respondents had completed high school, 93% had completed at least some
         college, and 18% had earned a graduate degree. Clearly, our sample of
         respondents was younger and better educated than the typical jury pool.193
         We will return to these points later.




            192. A copy of the survey may be obtained from the author, Lawrence T. White.
            193. According to the U.S. Census Bureau, 15% of Americans twenty-five years of age and
         over have not completed high school. Press Release, U.S. Census Bureau News, High School
         Graduation Rates Reach All-Time High; Non-Hispanic White and Black Graduates at Record
         Levels      (June      29,     2004),      available     at      http://www.census.gov/Press-
         Release/www/releases/archives/education/001863.html. Further, only 9.4% of Americans
         twenty-five years of age and over have earned a graduate or professional degree. Press Release,
         U.S. Census Bureau News, Eastern States Lead in Graduate Degrees; Colorado and New
         Mexico Stand Out in West (Mar. 10, 2004), available at http://www.census.gov/Press-
         Release/www/releases/archives/american_community_survey_acs/001712.html.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 29 of 46 Page ID
                                   #:12658


         28                    ARIZONA STATE LAW JOURNAL                   [Ariz. St. L.J.
              Table 1    Demographic Characteristics of Respondents (N = 502)

                  Age                                                     Percent
                    18–29 years old                                         63
                    30–39 years old                                          8
                    40–49 years old                                         10
                    50–59 years old                                         12
                    60–69 years old                                          5
                    70–79 years old                                          2
                    80+ years old                                           <1
                  Sex

                    Male                                                    28
                    Female                                                  72

                  Highest Level of Education Completed

                    High School or GED                                       7
                    Some college                                            61
                    Four-year college degree                                15
                    Graduate degree                                         18

                  Ethnic Identity

                    African American                                        4
                    Asian American                                          2
                    Hispanic/Latin American                                 1
                    Mixed Race                                              3
                    Native American/American Indian                         1
                    Non-Hispanic Caucasian                                  88
                    Other                                                   2


                          B.        The “Social Science” Survey Results
            The bulk of our survey tested juror knowledge of the social science of
         interrogation and confession. We present the results of this portion of the
         survey in Tables 2 through 6, below. Immediately following each table, we
         highlight and briefly discuss key findings. In the next Section, Part V.C., we
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 30 of 46 Page ID
                                   #:12659


         40:0001]     EXPERT TESTIMONY ON FALSE CONFESSIONS                            29
         present the results of statistical analyses that identified significant predictors
         of prospective jurors’ knowledge regarding the social science.
            Where possible, we categorized respondents’ beliefs as informed
         (correct) or uninformed (incorrect), judged in comparison to research
         findings published in peer-reviewed journals, including many of the studies
         cited in Part III.B. For example, one survey item asked respondents to
         estimate the percentage of detained and questioned suspects who eventually
         confess to committing a crime. According to published studies, between
         42% and 55% of questioned suspects eventually confess.194 To be generous,
         we categorized all responses between 32% and 65% as informed, with the
         remaining responses being categorized as uninformed.
            Many of the survey items asked respondents to indicate their belief on a
         seven-point Likert scale. For example, the most frequently used scale was
         anchored by strongly disagree at one end and strongly agree at the other
         end. Intermediate values were disagree, somewhat disagree, uncertain,
         somewhat agree, and agree.
            We used Likert scales to evaluate the strength with which respondents
         held particular beliefs. In the tables below, we combined the middle three
         points (i.e., 3 to 5) on each scale into a single category called “Somewhat
         Uncertain.” This category essentially represents incipient or weakly-held
         beliefs. The remaining categories in the tables—“Disagree” and “Agree”—
         include the outermost values on the Likert scale (i.e., 1 and 2, or 6 and 7);
         these categories represent beliefs that are firmly held and asserted with at
         least some confidence.
            We categorized responses in this way because, on surveys of this type,
         most respondents are disinclined to mark uncertain, even when they are
         fundamentally uninformed. Instead, because there is no consequence for
         being “wrong,” most people make an educated guess in the form of marking
         somewhat agree or somewhat disagree. As a result, such responses often
         represent hunches or weakly-held beliefs. As discussed below, much of
         what potential jurors putatively “know” about interrogations and
         confessions falls into this category we call “Somewhat Uncertain.”
            Again, the survey results testing knowledge of the social science of
         interrogation and confession are located in the following Tables 2 through
         6, with commentary following each table.




            194. See GUDJONSSON, supra note 71, at 133–40.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 31 of 46 Page ID
                                   #:12660


         30                     ARIZONA STATE LAW JOURNAL                 [Ariz. St. L.J.
              Table 2     Miranda Rights

                                                                 Somewhat
               Survey Item                            Disagree                   Agree
                                                                 Uncertain

               1. Miranda rights are designed
                                                        5%         29 %          65 %
                  to protect the accused.
               2. Some individuals are not able
                  to understand what Miranda
                                                        6%         34 %          60 %
                  rights are or how to apply
                  them.
               3. Almost all criminal suspects
                  understand what Miranda              40 %        50 %          10 %
                  rights are and what they mean.
               4. Individuals who have no prior
                  criminal record are more
                  likely to surrender their rights,
                                                       11 %        59 %          30 %
                  as compared to those with a
                  history of criminal justice
                  “experience.”

            We asked respondents to agree or disagree, on a seven-point Likert scale,
         with four statements about Miranda rights. As shown in Table 2, nearly
         two-thirds of respondents answered the first item correctly, i.e., they stated
         confidently that Miranda rights are designed to protect the accused. At the
         same time, 34% of respondents either believed Miranda rights are not
         designed to protect the accused or had only a weakly-held belief about the
         purpose of Miranda.
            Most respondents (60%) answered the second item correctly, i.e., they
         stated confidently that some individuals are not able to understand their
         Miranda rights or how to apply them. An additional 34%, however, were
         unsure what to believe about the statement. Interestingly, the third item—a
         modified version of the second item—was answered with confidence by
         only half of the respondents.
            Finally, only 30% of respondents were informed with respect to the
         fourth statement; most respondents (59%) were unsure if individuals with
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 32 of 46 Page ID
                                   #:12661


         40:0001]     EXPERT TESTIMONY ON FALSE CONFESSIONS                         31
         no prior criminal records are more likely to surrender their rights, even
         though studies indicate they are.195

            Table 3       Detecting Deception

                                                                     Somewhat
              Survey Item                           Disagree                     Agree
                                                                     Uncertain
             1. Compared to the general
                public, police officers are
                more skilled at                       12 %             71 %      17 %
                recognizing when a
                person is lying.
             2. If an individual is
                properly trained, he or
                she can detect lying by                5%              46 %      49 %
                observing a person’s
                body language.

            We asked respondents to agree or disagree, on a seven-point Likert scale,
         with two statements about the ability of police officers to detect deception.
         As shown in Table 3, only 12% answered the first item correctly, i.e., they
         stated confidently that police officers are not especially skilled at
         recognizing when a person is lying. Most respondents (71%) were either
         unsure or insecure in their belief.
            Only 5% of respondents answered the second item correctly, i.e., they
         stated confidently that even trained individuals cannot detect lying by
         observing body language. Many respondents (46%) were either unsure or
         insecure in their belief, and nearly half (49%) held beliefs that are
         contradicted by multiple studies examining the ability of both trained and
         untrained individuals to detect deception.196




            195. See id. at 144–46.
            196. See Kassin & Gudjonsson, supra note 61, at 57–58.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 33 of 46 Page ID
                                   #:12662


         32                    ARIZONA STATE LAW JOURNAL                 [Ariz. St. L.J.
              Table 4     False Confessions

               Survey Item                0% to 30%      33% to 65%       70% to 90%
               1. What percentage
                  of suspects
                  detained by the
                  police for                 56 %           30 %              14 %
                  questioning
                  eventually confess
                  to a crime?
                                                         Confess after    Confess after
                                         Never Confess     Minimal         Strenuous
                                                          Pressure         Pressure
               2. An innocent
                  person who has
                                              6%            26 %              67 %
                  been accused of a
                  crime will:

                                                          Somewhat
                                           Unlikely                           Likely
                                                          Uncertain
               3. How likely is it
                  that a person
                  would confess to a         31 %           59 %              10 %
                  crime that he/she
                  did NOT commit?
               4. Imagine that a
                  suspect confesses
                  to a crime that he
                  did not commit
                  and is then tried by        3%            46 %              52 %
                  a jury for that
                  crime. How likely
                  is the defendant to
                  be found guilty?

             We asked respondents three questions about the incidence of false
         confessions and a fourth question about the power of confession evidence at
         trial. As shown in Table 4, and despite a generous scoring rule, only 30% of
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 34 of 46 Page ID
                                   #:12663


         40:0001]     EXPERT TESTIMONY ON FALSE CONFESSIONS                                  33
         respondents offered an accurate estimate, i.e., between 33% and 65%, to the
         first question; most respondents (56%) significantly underestimated the
         percentage of detained suspects who eventually confess.
             Given that some people produce false confessions on their own or after
         only minimal police pressure, we can judge that a mere 26% of respondents
         answered the second question correctly. In response to the third question,
         31% of respondents said it was unlikely that an innocent person would give
         a false confession, yet researchers have discovered that, over the years,
         hundreds of innocent persons have falsely confessed.197 In response to the
         fourth question, most respondents (52%) were aware—correctly so—that
         false confessors are likely to be found guilty at trial, but a nearly equal
         number (46%) were either unsure or insecure in their belief.

            Table 5       Vulnerable Individuals

                                                                    Somewhat
              Survey Item                          Disagree                            Agree
                                                                    Uncertain
             1. Compared to adults,
                children and youth are
                MORE likely to falsely                5%               52 %            43 %
                confess to a crime when
                interrogated by police.
             2. Compared to individuals
                who are not mentally
                impaired, mentally
                impaired individuals are              4%               42 %            54 %
                MORE likely to falsely
                confess when
                interrogated by police.
             3. Compared to the general
                public, people who
                believe they have a faulty
                memory are MORE                       4%               70 %            26 %
                likely to falsely confess
                when interrogated by
                police.


            197. See Deborah Davis & Richard Leo, Strategies for Preventing False Confessions and
         Their Consequences, in PRACTICAL P SYCHOLOGY FOR F ORENSIC INVESTIGATIONS AND
         PROSECUTIONS, 121, 122 (Mark R. Kebbell & Graham M. Davies eds., 2006).
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 35 of 46 Page ID
                                   #:12664


         34                       ARIZONA STATE LAW JOURNAL                         [Ariz. St. L.J.

            We asked respondents three questions about groups of individuals who
         are vulnerable to giving false confessions. As shown in Table 5, 43% of
         respondents answered the first item correctly, i.e., they confidently asserted
         that children and youth are more likely than adults to falsely confess, but
         most respondents (52%) held weak or uncertain beliefs on the issue. Most
         respondents (54%) answered the second item correctly, i.e., they
         confidently asserted that mentally impaired individuals as a group are more
         likely to falsely confess. Only 26% of respondents answered the third
         question correctly, i.e., people with faulty memories are more likely to
         falsely confess. A large majority of respondents (70%) held weak or
         uncertain beliefs on this issue.

              Table 6       Distinguishing Between True and False Confessions

                                                                        Somewhat
                Survey Item                           Disagree                             Agree
                                                                        Uncertain
               1. When listening to an
                  audiotaped statement
                  given by a defendant,
                  most people are able to                51 %                48 %           2%
                  tell the difference
                  between true and false
                  confessions.
               2. When watching a
                  videotaped statement
                  given by a defendant,
                  most people are able to                30 %                64 %           6%
                  tell the difference
                  between true and false
                  confessions.

            Laypeople and even police officers are generally unable to distinguish
         false confessions from true confessions.198 As shown in Table 6, many
         people were unsure or held weak beliefs on this issue. In response to the
         second question, however, 70% of respondents were uninformed, i.e., they
         were either somewhat uncertain or agreed with the statement. In other
         words, only 30% correctly understood that people are generally unable to

              198. See Kassin, Meissner, & Norwick, supra note 85, at 221.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 36 of 46 Page ID
                                   #:12665


         40:0001]   EXPERT TESTIMONY ON FALSE CONFESSIONS                         35
         distinguish between true confessions and false confessions when watching a
         defendant’s videotaped statement.


                       C.     Statistical Analysis of Composite Scores
            With regard to the survey results presented in Tables 2 through 6, we
         were able to aggregate the data—i.e., how well did respondents score
         overall?—and further analyze the data to determine which individual factors
         were correlated with informed (correct) answers. We first created a
         composite score for each respondent. The Knowledge (K) score represents
         the number of informed answers given by a respondent to all of the
         questions listed in Tables 2 through 6, save one. We eliminated the third
         question in Table 4—about how likely it would be for an innocent person to
         confess falsely—because it is not possible to determine which answers are
         correct.
            For each question, we scored a respondent’s answer as informed if their
         answer conformed to the conclusions of experts and researchers as stated in
         Part III.B. We were generous in our scoring because we gave respondents
         credit for an informed answer even when they expressed their belief with
         some hesitation, e.g., by choosing somewhat agree. As an illustration, one
         item asked respondents if Miranda rights are designed to protect the
         accused; all responses of agreement (somewhat agree, agree, and strongly
         agree) were scored as informed; all other responses (uncertain, somewhat
         disagree, disagree, and strongly disagree) were scored as uninformed.
            Each composite K score was based on responses to fourteen items;
         therefore, the highest possible score was fourteen and the lowest possible
         score was zero. Respondents who did not answer all fourteen items were
         excluded from the analysis. As a result, our analysis of K scores was based
         on 432 respondents. K scores were normally distributed, i.e., distributed in
         the shape of a bell curve. The mean (average) K score was only 7.9. Despite
         our generous scoring method, respondents correctly answered only 57% of
         the fourteen items that tested knowledge of the social science of
         interrogation and confession.
            We then performed a stepwise regression analysis to identify significant
         predictors of K scores. Stepwise regression is a statistical technique that
         calculates correlations between multiple predictor variables and a single
         outcome variable. In this case, we used a stepwise regression to identify
         those characteristics of potential jurors that were most strongly associated
         with high K scores. The stepwise regression identified three
         characteristics—level of education, hours of television watched daily, and
         age—that were statistically significant predictors of K scores. Specifically,
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 37 of 46 Page ID
                                   #:12666


         36                  ARIZONA STATE LAW JOURNAL                   [Ariz. St. L.J.
         younger respondents who were highly educated and watched relatively little
         television were more likely to be well informed about the social science of
         interrogation and confession. Not surprisingly, level of education was the
         best predictor of K scores.


                  D.     The “Legal to Use” Survey and Statistical Analysis
             In a different part of our survey, we asked respondents to consider fifteen
         tactics sometimes used by police interrogators and to indicate, for each one,
         if the tactic is legally permissible or not. The fifteen tactics are listed in
         Table 7. Responses were judged to be informed (correct) if they agreed with
         judicial rulings regarding the permissibility of the tactic (e.g., lying to a
         suspect) and the admissibility of confession evidence that has been
         extracted with the use of the tactic.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 38 of 46 Page ID
                                   #:12667


         40:0001]       EXPERT TESTIMONY ON FALSE CONFESSIONS                                           37
            Table 7         Knowledge of Legal Status of Fifteen Interrogation Tactics199

                                                                             Percent of Respondents
               Can a Police Officer:
                                                                             Who Answered Correctly
              1. Physically harm the suspect?                                             99 %

              2. Threaten violence?                                                       87 %

              3. Lie to the suspect? *                                                    43 %

              4. Accuse the suspect of lying? *                                           74 %

              5. Deprive the individual of food and water?                                91 %

              6. Deprive the individual of sleep?                                         77 %

              7. Physically isolate the suspect? *                                        73 %

              8. Cut off a suspect’s denials of guilt? *                                  44 %

              9. Downplay the significance of the crime? *                                55 %

              10. Use rude or insulting remarks? *                                        41 %

              11. Attack an individual’s alibi? *                                         68 %

              12. Make direct promises of leniency?                                       77 %
              13. Threaten harsher punishment if the
                                                                                          57 %
                  suspect does not confess?
              14. Hint at lenient treatment in exchange for
                                                                                          72 %
                  cooperation? *
              15. Ignore the suspect’s Miranda rights?                                    98 %

            As shown in Table 7, respondents generally were well informed about
         the permissibility of various interrogation tactics. There were, however,

             199. Tactics that are generally considered permissible are indicated with an asterisk. Tactics
         that are, at least in theory, impermissible are left unmarked. For a discussion of which tactics are
         generally permissible and which tactics, or combination of tactics, are more likely to render a
         statement inadmissible, see MICHAEL MONICO & BARRY SPEVACK, FEDERAL CRIMINAL
         PRACTICE: A SEVENTH CIRCUIT HANDBOOK §§ 76–77 (2006).
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 39 of 46 Page ID
                                   #:12668


         38                  ARIZONA STATE LAW JOURNAL                 [Ariz. St. L.J.
         four notable exceptions. First, only 43% of respondents knew that police
         officers can lie to suspects. Second, only 44% of respondents knew that
         police officers can cut off a suspect’s denials of guilt. Third, only 55% of
         respondents knew that a police officer can downplay the significance of a
         crime when interrogating a suspect. Fourth, and finally, only 41% of
         respondents knew that police officers can use rude or insulting remarks
         while interrogating a suspect. The significance of these findings will be
         discussed in Part VI.
            We again created a composite score for each respondent, called the Legal
         to Use (LTU) score. The LTU score represents the number of informed
         answers given by a respondent to the questions about interrogation tactics.
         The highest possible LTU score was fifteen and the lowest possible score
         was zero. All 502 respondents were included in the analysis. LTU scores
         were normally distributed, with a mean score of 10.6. Interestingly, because
         the items are essentially true-false questions, a respondent who guessed
         blindly in response to the fifteen LTU items would achieve a score of seven
         or eight. Thus, an average LTU score of 10.6 is only three points higher
         than one would expect by chance.
            We again performed a stepwise regression analysis. In this case, we
         sought to identify those characteristics of potential jurors that were most
         strongly associated with high LTU scores. The stepwise regression
         identified two characteristics—level of education and ethnicity—that were
         statistically significant predictors of LTU scores. Specifically, respondents
         who were highly educated and white, as opposed to non-white, were more
         likely to be well informed about the permissibility of various interrogation
         tactics. As in the analysis of K scores, the best predictor of LTU scores was
         level of education.


                             E.      Self-Knowledge Assessment
             Finally, we asked respondents to agree or disagree with two statements
         related to the desirability of expert testimony on false confessions. These
         statements, discussed below, are not in table form. Further, they are not
         included in either the K score or LTU score because there is no right or
         wrong answer. Nonetheless, they do offer some insight into jurors’
         knowledge.
             Eighty-one percent of respondents disagreed with the statement that
         “[m]ost jurors know enough about interrogation tactics and confessions to
         make informed judgments about the confession evidence in a criminal
         trial.” In a similar vein, 80% agreed with the statement that “[i]n a case
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 40 of 46 Page ID
                                   #:12669


         40:0001]     EXPERT TESTIMONY ON FALSE CONFESSIONS                         39
         where the truthfulness of a confession is disputed, jurors would benefit by
         hearing from a witness who is an expert on interrogation and confession.”
            These two responses—or perhaps more accurately stated, admissions—
         are logically consistent. When taken together, they strongly suggest that
         most respondents suspect that they are relatively uninformed on the subject
         of interrogation and confession. Further, when considered in light of the
         other survey and statistical evidence presented in this Article, a very strong
         case can be made for the admission of expert testimony on false
         confessions. This is the subject of the next Part.


                        VI.      THE CASE FOR FALSE CONFESSION EXPERTS
            The findings from our survey indicate that, at best, most individuals do
         not know what experts know about false confessions and, at worst, hold
         serious misconceptions that might infringe on a defendant’s right to receive
         a fair trial. Consequently, expert testimony on false confessions should be
         admissible, as the research evidence falls well outside the common
         knowledge of prospective jurors and the expert testimony would assist the
         jury in evaluating a defendant’s alleged confession.


                                        A.       Framing the Issue
            Many courts have excluded expert testimony because there is no proof
         that “the general public believes that a person who confesses must be
         guilty.”200 First, this reasoning badly misses the point. Excluding testimony
         on this basis would be akin to excluding expert testimony on battered
         women’s syndrome because the general public already knows that people
         are capable of falsely testifying in court.201 No court would rule in this
         manner or on this basis. Such a superficial inquiry would do nothing to
         address the issue of what jurors know about why, how, and how often a
         particular event occurs—whether recantations by victims or false
         confessions by suspects.
            Second, our survey findings indicate that the false confession
         phenomenon itself, even its broadest sense, is in fact outside the common
         knowledge of potential jurors. In other words, the general public does
         believe that a person who confesses must be guilty. For example, nearly
         one-third (31%) of respondents said it was unlikely—which included Likert
         scale responses of “unlikely” and “very unlikely”—that a person would

            200. State v. Free, 798 A.2d 83, 93 (N.J. Super. Ct. App. Div. 2002).
            201. See generally Hoeffel, supra note 67.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 41 of 46 Page ID
                                   #:12670


         40                      ARIZONA STATE LAW JOURNAL                           [Ariz. St. L.J.
         confess to a crime he or she did not commit, yet researchers have uncovered
         hundreds of proven false confessions.202
            Even more significantly, nearly three-quarters (73%) of respondents
         believed that an innocent person who has been accused of a crime would
         either “never confess” or would only confess after “strenuous interrogation
         pressure.” However, as discussed previously in this Article, there are many
         documented cases in which innocent people have confessed in response to
         only minimal interrogation pressure.
            These two survey questions alone indicate two things that strongly
         support the admission of expert testimony on false confessions: First, there
         is now evidence that a significant proportion of jurors do generally assume
         that suspects who confess to crimes are guilty; and second, jurors are
         uninformed about subtle interrogation pressures, their relationship to false
         confessions, and the personality characteristics of individuals who are most
         likely to succumb to such tactics.


                       B.        Police Commentary on Suspects’ Statements
             Perhaps the most surprising result of the survey is that 92% of
         respondents were either somewhat uncertain or agreed that “compared to
         the general public, police officers are more skilled at recognizing when a
         person is lying.” Furthermore, 95% were either somewhat uncertain or
         agreed that when “properly trained, he or she can detect lying by observing
         a person’s body language.” Conversely stated, only 5% of respondents
         correctly answered this question.
             This strongly held but unfounded belief in the ability of police officers to
         act as human lie detectors is especially harmful to innocent defendants. The
         reason is that police are frequently allowed to comment in court on
         defendants’ truthfulness, and ultimately on their guilt or innocence, despite
         the general prohibition on such testimony.203 The following two cases are
         excellent examples of how easily a court can circumvent the rules of
         evidence to permit such police testimony.
             In Vent v. State, the defendant gave several statements, the first one
         being exculpatory.204 At trial, however, the interrogating officer was
         allowed to testify that “he did not believe [the defendant’s] statement in the
         first interview.”205 The court held that “in some situations” it would be

            202. See Davis & Leo, supra note 197, at 122.
            203. See, e.g., State v. Haseltine, 352 N.W.2d 673, 676 (Wis. Ct. App. 1984) (prohibiting a
         witness from commenting on the truthfulness of another witness’s testimony).
            204. Vent v. State, 67 P.3d 661, 665–66 (Alaska Ct. App. 2003).
            205. Id. at 666.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 42 of 46 Page ID
                                   #:12671


         40:0001]       EXPERT TESTIMONY ON FALSE CONFESSIONS                                            41
         inappropriate for an officer to testify about the truthfulness of a
         defendant.206 However, the court said that in this situation it was appropriate
         because “the purpose of the exchange was not to prove that [the defendant]
         was a dishonest person, but rather to illustrate the reasons why the [the
         interrogator] decided to interrogate [the defendant] a second time.”207
             Likewise, in State v. Skillicorn, the case discussed in Davis, 208 the court
         allowed an FBI agent to testify that suspects who give statements generally
         “minimize their involvement” in the criminal activity.209 Even though this
         testimony came from the same FBI agent that interrogated the defendant,
         and the defendant’s statement was the only statement at issue in the case,
         the court inexplicably held that the FBI agent’s testimony “was a statement
         of how suspects generally respond. It was generic. As such, it was not
         testimony directly impugning [the particular defendant’s] credibility.”210
             Finally, any time an interrogation is recorded—as is now mandatory in
         some states211—an innocent suspect will likely proclaim innocence, at least
         initially.212 Interrogation, however, is a guilt-presumptive process.213 As
         soon as police determine that an initial statement does not confirm their
         predetermined notion of guilt, they will either call the suspect a liar or
         otherwise express their disbelief in the suspect’s statement, as the police did
         in Green.214 When the recorded interrogation is played in court, jurors will
         hear the police expressing their disbelief in the suspect’s statement of
         innocence and, conversely, their belief in the suspect’s guilt.
             The problem, then, is that there is a very strong, commonly-held belief
         that police officers have the ability to determine when a suspect is lying and
         when a suspect is telling the truth.215 During trial, jurors will learn—either
         through direct testimony, as in Vent and Skillicorn, or through a video or
         audio recording, as in Green—that the police believe the particular
         defendant is lying and factually guilty. Consequently, there is a significant

              206. Id.
              207. Id.
              208. See State v. Davis, 32 S.W.3d 603 (Mo. Ct. App. 2000); supra Part IV.B.1.
              209. State v. Skillicorn, 944 S.W.2d 877, 883, 892 (Mo. 1997).
              210. Id. at 892 (emphasis added).
              211. See, e.g., WIS. STAT. ANN. § 968.073(2) (West 2005) (stating that it is the policy of the
         state to record custodial interrogations). If the interrogation is not recorded, the defendant is not
         entitled to suppression of the statement. See id.
              212. See Ofshe & Leo, supra note 12, at 989.
              213. See supra note 135 and accompanying text.
              214. See Green v. Scully, 850 F.2d 894, 896–97 (2d Cir. 1988) (after the defendant
         maintained his innocence, even after the police lied to him and fabricated incriminating
         evidence, the police responded “I know you did it. I know you did it, Robert. I know you did
         it.”).
              215. See supra Part V.B.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 43 of 46 Page ID
                                   #:12672


         42                        ARIZONA STATE LAW JOURNAL             [Ariz. St. L.J.
         risk, if not a probability, that a jury will convict based not on the evidence
         but rather on the opinions of the interrogating officers.
            Therefore, expert testimony on false confession evidence would be
         extremely helpful in breaking this link and educating the jury that police,
         while more confident in their ability, are actually no better at detecting
         deception than the general population.216


                                       C.       The Composite Scores
            The average K score for all respondents was only 7.9 on a scale of
         fourteen.217 The average LTU score was 10.6 on a scale of fifteen.218 These
         numbers strongly suggest that the body of research on which respondents
         were tested, taken as a whole, was not within their common knowledge. The
         LTU scores, although higher than the K scores, are especially informative.
         The LTU scores show that respondents were uninformed regarding the
         tactics that police can legally use to obtain confessions, let alone the
         correlation between those tactics and false confessions.
            Several examples illustrate this. First, only 43% of respondents knew
         that police officers can lie to suspects.219 This represents a potentially
         harmful gap in jurors’ knowledge because several studies have
         demonstrated an association between the presentation of fabricated evidence
         of guilt by police and the risk of a false confession.220
            Second, only 44% of respondents knew that police officers can cut off a
         suspect’s denial of guilt, and only 41% knew that police officers can use
         rude or insulting remarks while interrogating a suspect.221 When an innocent
         suspect is unable to assert his innocence, and instead is verbally degraded,
         he may come to feel helpless and eventually comply with an interrogator’s
         demands.
            Third and finally, only 55% of respondents knew that a police officer can
         downplay the significance of a crime when interrogating a suspect.222 As
         noted earlier, however, several studies have demonstrated an association
         between using minimization tactics—which downplay the significance of a




              216.   See Kassin & Gudjonsson, supra note 61, at 57–58.
              217.   See supra Part V.C.
              218.   See supra Part V.D.
              219.   See supra Part V.D. tbl.7.
              220.   Davis & Leo, supra note 197, at 129.
              221.   See supra Part V.D. tbl.7.
              222.   See supra Part V.D. tbl.7.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 44 of 46 Page ID
                                   #:12673


         40:0001]     EXPERT TESTIMONY ON FALSE CONFESSIONS                        43
         crime through the use of several effective strategies—and rates of false
         confessions. 223
            Furthermore, the K scores and LTU scores actually overestimate the
         knowledge of jury-eligible citizens for two reasons. First, with regard to the
         K scores, and as discussed in the methodology Section, answers were
         generously scored for accuracy, and questions were designed to encourage
         correct responses rather than to trick respondents into giving incorrect
         responses.
            Second, and more significantly, the survey respondents as a group were
         far better educated than the general, jury-eligible population. This
         difference in education, discussed in Part V.A. is highly significant because
         the regression analyses of both composite scores (K and LTU) indicated
         that the single best determinant of scores was level of education. In other
         words, the higher the education levels, the higher the composite scores.
            Considering that our survey was designed and scored to produce correct,
         rather than incorrect, responses, and considering that our respondents were
         far better educated than the general population, it follows that our
         respondents were better informed than what we would expect to find in the
         jury-eligible population at large. This inference only strengthens the point
         already made by the survey evidence—that jurors would greatly benefit
         from expert testimony on false confessions.


                                  D.       Limited Juror Knowledge
            Many respondents admitted, either indirectly or directly, that their
         knowledge of the issues was limited. Indirectly, in response to seven of
         thirteen questions that used a Likert scale, the majority of respondents
         answered tentatively, i.e., they circled one of the three middle-points on the
         seven-point scale. Clearly, most respondents were not confident in the
         “correctness” of their answers and recognized that they are relatively
         uninformed with respect to the social science of interrogation and
         confession.
            Directly, in response to questions about juror knowledge and whether
         jurors would benefit from expert testimony, 81% disagreed that most jurors
         already know enough about the topic to make informed judgments about
         confession evidence at trial.224 Further, 80% agreed that jurors would
         benefit by hearing expert testimony on the social science of interrogation



            223. Davis & Leo, supra note 197, at 36–37.
            224. See supra Part V.E.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 45 of 46 Page ID
                                   #:12674


         44                        ARIZONA STATE LAW JOURNAL                         [Ariz. St. L.J.
         and confession.225 When respondents admit a lack of knowledge, that
         admission is generally a good indicator that the respondents are, in fact,
         uninformed.
            At the same time, many survey respondents were informed on certain
         limited aspects of false confessions. For example, about half knew that
         children are more likely than adults to confess falsely, and that mentally
         impaired individuals are more likely than the non-mentally impaired to
         confess falsely.226 While the knowledge on these two points may come
         closer to the standard of “common knowledge,” this represents only a small
         portion of the body of research on false confessions. For example, this
         knowledge would not be useful in cases where police employed
         “minimization” or other subtle interrogation tactics, or in cases where the
         jury hears a police officer—via either a recorded interrogation or direct
         testimony—indicate his belief in the defendant’s guilt.
            Finally, “[t]hat a lay witness of ordinary intelligence may also
         understand the subject matter does not mean that an expert in the field
         would not be of assistance to the trier of fact in issue.”227 Rather, the
         defendant need only show that the testimony would assist, aid, or help the
         jury—for these, and not some ultra-strict standard, “are the touchstones of
         admissibility.”228 In light of this—and in light of the courts’ admission of
         other expert evidence that is more likely to be within the true common
         knowledge—defendants should be allowed to educate the jury about the
         body of false confession research through expert testimony.


                                            VII.     CONCLUSION
            Confession evidence is probably the most powerful evidence the state
         can introduce against a defendant. Often, it is the only evidence, or at least
         the only significant evidence, presented by the state. In reality, however,
         some confessions are false.229 Unfortunately, existing safeguards—the
         Miranda rule and the voluntary requirement—are often ineffective in
         protecting defendants from false confessions.230 Therefore, the only real
         protection a defendant has against a false confession is to challenge its
         reliability and credibility at trial.231

              225.   See supra Part V.E.
              226.   See supra Part V.B tbl.5.
              227.   DANIEL D. BLINKA, W ISCONSIN PRACTICE: EVIDENCE § 702.202, at 478 (2d ed. 2001).
              228.   Id.
              229.   See supra Part II.A.
              230.   See supra Part II.B.
              231.   See supra Part II.C.
Case 2:17-cv-01076-DSF-AS Document 216-10 Filed 10/15/18 Page 46 of 46 Page ID
                                   #:12675


         40:0001]       EXPERT TESTIMONY ON FALSE CONFESSIONS                      45
            When attempting to challenge false confessions at trial, defendants have
         turned to the experts. Social science research shows that false confessions
         do in fact occur, that certain interrogation techniques increase the risk of
         false confessions, and that certain individuals are more susceptible to
         confessing falsely.232 The research also shows that police, despite their
         greater confidence, are no better at detecting false statements than the
         general public.233
            Courts, however, often exclude expert testimony on false confessions,
         holding that such topics are already within the common knowledge of the
         average juror and therefore would not assist the jury in evaluating the
         reliability and credibility of the confession.234 Courts have repeatedly
         excluded expert testimony on false confessions even though the courts
         allow expert testimony on other topics, including battered women’s
         syndrome, that are more likely to be within the true common knowledge.235
            This Article, then, has set out to determine precisely what potential
         jurors know about false confessions and how their knowledge measures up
         to what the experts know. The survey evidence presented herein shows that
         the body of research on false confessions is not within the common
         knowledge of jury-eligible citizens.236 In fact, many individuals hold beliefs
         that are contrary to the scientific findings on false confessions.237
            Consequently, defendants should be permitted to present expert
         testimony on false confessions. The specifics of such testimony are well
         outside the common knowledge of prospective jurors and would, therefore,
         greatly assist the jury in assessing the reliability of the defendant’s
         statement and determining the defendant’s guilt or innocence.238




            232.   See supra Part III.B.
            233.   See supra Part III.B.
            234.   See supra Part IV.B.
            235.   See supra Part IV.B.
            236.   See supra Part V.
            237.   See supra Part V.
            238.   See supra Part VI.
